



EXHIBIT 10.1
June 19, 2018


Pierre-Paul Allard
________________
________________




Dear Pierre-Paul,


We are pleased to offer you the position of EVP, Chief Customer Officer at
Juniper Networks, Inc. (“Juniper” or the “Company”) reporting to Rami Rahim,
Chief Executive Officer. Your primary work location will be Sunnyvale, CA.
This offer is contingent upon a successful background investigation.
Your offer is composed of the following components:
Offer Component
Offer Amount
Currency
Frequency
Base Compensation
$600,000.00
USD
Annual
RSU
240,000
RSU
Standard Vesting
Hiring Bonus
$500,000.00
USD
Two Equal Payments

 
Base Compensation: In consideration of your services, you will be paid an annual
salary rate as mentioned above which will be paid semi-monthly, less applicable
taxes and deductions in accordance with the Company’s normal payroll processing.


Bonus: For the remainder of 2018, you will be eligible to participate in
Juniper's Executive Annual Incentive Plan (the "Plan") with an annualized bonus
target of 100% of your annual base salary. The actual amount of the bonus could
be higher or lower than the bonus target depending on Company and individual
performance. This Plan is a discretionary bonus program that Juniper funds based
on the achievement of business results and objectives established by Juniper,
such as corporate financial results and results of Company strategic goals. Once
the total funding level is established by Juniper, and prorated based on your
hire date, the Compensation Committee (or a subcommittee) of the Board of
Directors (the “Committee”) will determine in its discretion any bonus amount
for executive officers based on its assessment of corporate and individual
performance. Accordingly, there is no specified or guaranteed amount that you
will receive or become entitled to, and the Plan is subject to change or
discontinuation at any time. As a onetime exception to the discretionary nature
of the Program, for the Program bonus relating to 2018 only, to the extent you
are employed at Juniper in the same role at the time of scheduled payment, you
will receive a guaranteed bonus of 100% of your annual target pro-rated from
your start date which will be payable in the normal course of payment of 2018
Program bonuses.


Hiring Bonus: In addition, you will be offered a hiring bonus (less applicable
withholding at the supplemental tax rate) in the amount of $500,000.00 payable
in two equal installments. The first installment will be paid with your first or
second paycheck and the second installment will be paid via payroll following
your first year anniversary. The bonus is conditional on your remaining employed
over a two (2) year period. Should you voluntarily terminate your employment
prior to one year of service with Juniper, you will be responsible for repayment
(pro-rated) of the gross first installment bonus amount to the Company and you
will not be eligible for the second installment. Should you voluntarily
terminate your employment with Juniper after 12 months and within twenty-four
months of employment, you will be responsible for repayment (pro-rated) of the
total gross bonus amount to the Company.


Restricted Stock Units: Subject to compliance with applicable U.S. federal and
state securities laws, we will recommend to the Committee that you be granted
Restricted Stock Units (RSU) of Juniper Networks, Inc. Common Stock. We will
recommend that the Committee approve the vesting of your RSUs to be as follows:
the RSUs will vest cumulatively over a period of three years as long as you
remain an employee of Juniper or one of its subsidiaries, with 34% of the shares
vesting on the one-year anniversary of the vesting start date and 33% vesting on
second and third anniversaries of the vesting start date. The RSU grant will be
subject to your acceptance of an RSU award agreement, which, along with the
Juniper equity incentive plan governing the RSU award and applicable sub-plans,
will set out additional terms and conditions of the grant.





--------------------------------------------------------------------------------







Confidential Information and Assignment Agreement: You agree to abide by the
Company’s Confidential Information and Invention Assignment Agreement, a copy of
which will be furnished to you and must be signed and returned before any
employment relationship commences.


Arbitration: Any claim, dispute or controversy arising out of this agreement,
the interpretation, validity or enforcement of this Agreement or the alleged
breach thereof shall be submitted by the parties to final, binding and
confidential arbitration by the American Arbitration Association (“AAA”), in San
Francisco, California, conducted before a single arbitrator under the
then-applicable AAA rules. By agreeing to this arbitration procedure, you and
the Company waive the right to resolve any such dispute, claim or demand through
a trial by jury or judge or by administrative proceeding. You will have the
right to be represented by legal counsel at any arbitration proceeding. The
arbitrator shall: (a) have the authority to compel adequate discovery for the
resolution of the dispute and to award such relief as would otherwise be
available under applicable law in a court proceeding; and (b) issue a written
statement signed by the arbitrator regarding the disposition of each claim and
the relief, if any, awarded as to each claim, the reasons for the award, and the
arbitrator’s essential findings and conclusions on which the award is based. The
Company shall pay all AAA arbitration fees, except the amount of such fees
equivalent to the filing fee you would have paid if the claim had been litigated
in court. Nothing in this offer letter is intended to prevent either you or the
Company from obtaining injunctive relief in court to prevent irreparable harm
pending the conclusion of any arbitration, including but not limited to any
disputes or claims relating to or arising out of the misuse or appropriation of
the Company’s trade secrets or confidential and proprietary information.
Judgment may be entered on the award of the arbitration in any court having
jurisdiction.


Other Company Agreements: Upon commencement of your employment, as a condition
of your employment, you will need to sign the Worldwide Code of Business Conduct
and Ethics Acknowledgment and the Reporting Ethics Concerns Acknowledgment and
Agreement. A copy of the Code can be found on our public website at
http://investor.juniper.net/investor-relations/corporate-governance/default.aspx.
Within the first few weeks following your hire date, you will be instructed to
complete various ethics and compliance training courses. Completion of the
assigned courses is required for all employees. In addition, as an executive
officer of the Company, you will be required to sign an Executive Compensation
Recovery Agreement, which, along with Juniper’s Executive Compensation Recovery
Policy, will be furnished to you. Further, you will be eligible to enter into
Juniper’s standard form of Severance Agreement, Change of Control Agreement and
Indemnification Agreement.


Miscellaneous: For purposes of federal immigration law, you will be required to
provide to Juniper documentary evidence of your identity and eligibility for
employment in the United States. Such documentation must be provided to us
within three business days of your date of hire, or our employment relationship
with you may be terminated. Please bring the appropriate documents on your first
day of employment.


This offer is contingent upon your obtaining the requisite immigration status
and employment authorization. If you are a foreign national requiring work
authorization to begin employment, you must contact the Company's Immigration
Department at immigration@juniper.net to initiate the visa process. The Company
will submit a petition on your behalf to obtain employment authorization, as
well as file visa applications for your immediate dependent family members. The
Company will pay the legal fees and costs related to these filings. Because the
number of work visas available each year is limited by the U.S. government, the
Company reserves the right to withdraw or suspend this offer if the Company is
not able to obtain work authorization for you in a reasonable period of time.
Please note that if you currently have employment authorization such as
practical, curricular or academic training (F-1 or J-1), you must contact the
Company's Immigration Department before beginning employment.


In the event your employment includes frequent business travel, the time you
spend working outside your home state may result in additional tax reporting and
tax payment liabilities. Although Juniper may pro-rate your state tax
withholdings, it will be your responsibility to determine and comply with any
resulting income tax obligations.


This agreement, together with all agreements incorporated by reference herein,
forms your complete and exclusive agreement with the Company concerning the
subject matter hereof. The terms in this agreement supersede any other
representations or agreements made to you by any party, whether oral or written.
This agreement is to be governed by the laws of the state of California without
reference to conflicts of law principles. In case any provision contained in
this agreement shall, for any reason, be held invalid or unenforceable in any
respect, such invalidity or unenforceability shall not affect the other
provisions of this agreement, and such provision will be reformed, construed and
enforced so as to render it valid and enforceable consistent with the general
intent of the parties insofar as possible under applicable law. With respect to
the enforcement of this agreement, no waiver of any right hereunder shall be
effective unless it is in writing. This agreement may be executed in more than
one counterpart, and signatures transmitted via facsimile shall be deemed
equivalent to originals.





--------------------------------------------------------------------------------







At-Will Employment: If you accept this offer, you understand and agree that your
employment with the Company is for no specified period and constitutes “at will”
employment. As a result, you will be free to resign at any time, for any reason
or no reason. The Company will similarly have the right to end its employment
relationship with you at any time, with or without notice and with or without
cause. You understand and agree that any representation to the contrary is
unauthorized and not valid unless obtained in writing and signed by the Chief
Executive Officer or the Senior Vice President, General Counsel.


You may accept this offer by signing below and emailing a scanned copy to your
recruiter, Paul Trevisan, at ______________ in our Talent Acquisition
organization.


Please keep in mind that this offer will expire on June 20, 2018.


We are delighted to have you join us at Juniper Networks. Welcome Aboard!


Very truly yours,


/s/ Rami Rahim


Rami Rahim
Chief Executive Officer
Juniper Networks, Inc.
 
 
 
 
 
I accept the terms of this letter and agree to keep the terms of this letter
confidential.

 
 
 
 
 
 
 
 
 
/s/ Pierre-Paul Allard
 
June 19, 2018
 
Signature
 
 
Date Signed
 
 
 
 
 
 
 
 
 
 
 






